 Case 2:19-cv-20007-WJM-MF Document 1 Filed 11/08/19 Page 1 of 13 PageID: 1




Mark Hanna
MURPHY ANDERSON PLLC
1401 K St. NW, Suite 300
Washington, DC 20005
Tel. (202) 223-2620
Fax (202) 296-9600

Attorneys for Plaintiffs

                       UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF NEW JERSEY

  UFCW LOCAL 464A; LOCAL 464A UNITED
  FOOD AND COMMERCIAL WORKERS                   Civil Action No.
  UNION WELFARE SERVICE BENEFIT
  FUND; UNITED FOOD AND COMMERCIAL
  WORKERS INTERNATIONAL UNION                   COMPLAINT FOR UNPAID
  LOCAL 464A PENSION FUND; and LOCAL            UNION DUES AND BENEFIT
  464A UNITED FOOD AND COMMERCIAL               FUND CONTRIBUTIONS
  WORKERS UNION EDUCATION BENEFIT               AND ENFORCEMENT OF
  FUND,                                         PLAN TERMS

                            Plaintiffs,

                  v.

  OLD TAPPAN FOOD, LLC; LIVINGSTON
  FOOD CORP.; 70 LINDEN FOOD, INC.,

                       Defendants.
    ____________________________________/

      COME NOW UFCW Local 464A (“the Union”), Local 464A United Food

and Commercial Workers Union Welfare Service Benefit Fund (“the Welfare


                                          1
 Case 2:19-cv-20007-WJM-MF Document 1 Filed 11/08/19 Page 2 of 13 PageID: 2




Fund”), United Food and Commercial Workers International Union Local 464A

Pension Fund (“the Pension Fund”), and Local 464A United Food and Commercial

Workers Union Educational Benefit Fund (“the Education Fund”) (collectively,

“the Funds”), by and through their respective officers and/or Trustees, and on

behalf of each of them complain as follows:

                                      PARTIES

      1.     The Union is a labor organization that represents, among others,

employees in the retail food industry in New Jersey.

      2.     The Welfare Fund is a joint labor-management-sponsored trust fund

authorized by Sections 302(c)(5) and (8) of the Labor Relations Management Act

(“LMRA”), established to provide health and welfare benefits to employees and

their families, commonly known as a Taft-Hartley Fund, as well as an employee

welfare benefit fund within the meaning of Section 3(1) of the Employee

Retirement Income Security Act (“ERISA”), that provides a program of health,

welfare, legal, and related benefits for its participants and beneficiaries. The

Welfare Fund is funded through employer contributions made under collective

bargaining agreements with the Union. The Welfare Fund is self-insured, paying

benefits out of employer contributions made under collective bargaining agreements

with the Union and any investment income generated by those contributions.

                                           2
 Case 2:19-cv-20007-WJM-MF Document 1 Filed 11/08/19 Page 3 of 13 PageID: 3




      3.     The Pension Fund is a joint labor-management-sponsored trust fund

authorized by Section 302(c)(5) of the LMRA, established to provide pension

benefits to employees and their families, commonly known as a Taft-Hartley Fund,

as well as a multiemployer employee pension benefit fund within the meaning of

Sections 3(2)(A) and 3(37)(A) of the Employee Retirement Income Security Act,

29 U.S.C. §§ 1001, et seq. (“ERISA”), that provides a program of pension benefits

for its participants and beneficiaries. The Pension Fund is self-insured, paying

benefits out of employer contributions made under collective bargaining agreements

with the Union and any investment income generated by those contributions.

      4.     The Education Fund is a joint labor-management-sponsored trust fund

authorized by Section 302(c)(5) of the LMRA, established to provide educational

benefits to employees and their families, commonly known as a Taft-Hartley Fund,

as well as an employee welfare benefit fund within the meaning of Section 3(1) of

ERISA, that provides a program of educational benefits for its participants and

beneficiaries. The Education Fund is funded through employer contributions made

under collective bargaining agreements with the Union. The Education Fund is self-

insured, paying benefits out of employer contributions made under collective

bargaining agreements with the Union and any investment income generated by

those contributions.

                                          3
  Case 2:19-cv-20007-WJM-MF Document 1 Filed 11/08/19 Page 4 of 13 PageID: 4




       5.     Plaintiffs are the respective officers of the Union and Boards of

Trustees of the Funds, and they bring this lawsuit in that capacity and on behalf of

their respective entities to collect union dues that were deducted from employees’

paychecks but not paid to the Union, as well as unpaid contributions, interest and

liquidated damages due to the Funds.

       6.     Defendant Old Tappan Food, LLC is an employer within the meaning

of Section 5 of ERISA and Section 2(2) of the LMRA, and an owner and operator

of a retail grocery store in Old Tappan, New Jersey. Old Tappan ceased business

operations on July 31, 2019.

       7.     Defendant Livingston Food Corp. is an employer within the meaning

of Section 5 of ERISA and Section 2(2) of the LMRA, and an owner and operator

of a retail grocery store in New Brunswick, New Jersey.

       8.     Defendant 70 Linden Food, Inc. is an employer within the meaning of

Section 5 of ERISA and Section 2(2) of the LMRA, and an owner and operator of a

retail grocery store in Yonkers, New York.

       9.     Defendants are properly joined pursuant to Fed. R. Civ. P. 20(b). The

allegations arise out of the same transactions and common questions of law and fact

will arise in this action.

       10.    John Estevez is the principal officer of each of the Defendants.

                                           4
 Case 2:19-cv-20007-WJM-MF Document 1 Filed 11/08/19 Page 5 of 13 PageID: 5




                          JURISDICTION AND VENUE

      11.    This Court has jurisdiction over Plaintiffs’ claims pursuant to Section

301 of the LMRA, 29 U.S.C. §185, and Section 502(e)(2) of ERISA, 29 U.S.C.

§1132(e)(2), and/or 28 U.S.C. §1332.

      12.    Venue is proper in this District pursuant to 29 U.S.C. §185, 29 U.S.C.

§1132(e)(2) and/or 28 U.S.C. §1391(b), in that the Union maintains its principal

office in this District, and Defendants operate its businesses and incurred its

obligations to Plaintiffs in this District. Old Tappan and Livingston Food Corp. are

headquartered in this District.

                                       FACTS

      13.    Each Defendant is a party to a collective bargaining agreement with

the Union setting forth the terms and conditions of employment for certain of its

employees at its store (“the Collective Bargaining Agreements”).

      14.    The terms of the respective trust agreements establishing and

governing each of the Funds (“the Trust Agreements”) bind the Defendants to their

respective terms and provisions, as well as the rules and regulations of the

respective Funds.

      15.    Pursuant to the Collective Bargaining Agreements, the Defendants are

required to deduct union dues and initiation fees from the paychecks of those

                                           5
 Case 2:19-cv-20007-WJM-MF Document 1 Filed 11/08/19 Page 6 of 13 PageID: 6




employees who have authorized said deductions, and to pay said monies to the

Union.

      16.    Pursuant to the Collective Bargaining Agreements and the Trust

Agreements, the Defendants are required to make timely contributions to the Funds

for each and every employee covered by the Collective Bargaining Agreements,

pursuant to procedures specified in the Collective Bargaining Agreements, the Trust

Agreements, and/or the rules and regulations of the respective Funds.

      17.    The terms of the Collective Bargaining Agreements and the Trust

Agreements require the Defendants to provide certain information to the Funds to

ensure proper accounting of contributions and crediting of service for purposes of

determining benefits.

      18.    The terms of the Collective Bargaining Agreements and Trust

Agreements make the Defendants liable for interest and liquidated damages on

unpaid and late paid contributions and for legal fees and court costs incurred

because of such delinquency.

      19.    Old Tappan has deducted union dues since June 2019 from the

paychecks of those employees who have authorized such deductions but has not

paid them over to the Union.

      20.    Old Tappan has not paid contributions to the Funds for hours worked

                                          6
 Case 2:19-cv-20007-WJM-MF Document 1 Filed 11/08/19 Page 7 of 13 PageID: 7




by its employees in the Old Tappan store during the period March-July 2019. Old

Tappan now owes the Funds collectively $53,468.50 in delinquent contributions for

its employees in the Old Tappan store.

      21.   Livingston Food Corp. has deducted union dues since July 2019 from

the paychecks of those employees who have authorized such deductions but has not

paid them over to the Union.

      22.   Livingston Food Corp. has not paid contributions to the Funds for

hours worked by its employees in the Livingston Food store since July 2019.

Livingston Food Corp. now owes the Funds collectively $4,736.00.

      23.   70 Linden Food has deducted union dues since July 2019, from the

paychecks of those employees who have authorized such deductions but has not

paid them over to the Union.

      24.   70 Linden Food has not paid contributions to the Funds for hours

worked by its employees in the 70 Linden Food store since July 2019. 70 Linden

Food now owes the Funds collectively $6,730.00.

      25.   The Defendants owe a collective total of $64,934.50 to the Funds.

      26.   On or about September 30, 2019, the Union and the Funds, by and

through their authorized representative, served demands for payment of the union

dues and delinquent contributions on the Defendants, and gave the Defendants 10

                                         7
  Case 2:19-cv-20007-WJM-MF Document 1 Filed 11/08/19 Page 8 of 13 PageID: 8




days to cure the delinquency or the Union and the Funds would institute collection

proceedings against the Defendants.

      27.    The Defendants have not cured the delinquency owing to the Union

and the Funds.

      28.    Livingston Food Corp. and 70 Linden Food have continued to deduct

union dues from the paychecks of employees who have authorized such deductions

without paying the dues to the Union, and to fail to timely pay contributions to the

Funds as they have come due.

                            FIRST CAUSE OF ACTION
                                Unpaid Union Dues
                                [29 U.S.C. § 185(a)]

      29.    Plaintiffs the Funds incorporate the allegations of Paragraphs 1 through

28, inclusive, as though set forth herein in full.

      30.    The Collective Bargaining Agreements require each Defendant to

deduct weekly union dues from the paychecks of employees covered by the

respective Collective Bargaining Agreement with the Union, in the manner

specified in the Collective Bargaining Agreement, and pay such union dues to the

Union in the manner specified in the Collective Bargaining Agreement.

      31.    Each Defendant breached the terms of its Collective Bargaining

Agreement by failing to timely pay to the Union dues deducted from the

                                            8
  Case 2:19-cv-20007-WJM-MF Document 1 Filed 11/08/19 Page 9 of 13 PageID: 9




employees’ paychecks.

         32.   The amount of deducted but unpaid union dues owing to the Union is

$1,844.28 as of October 16, 2019, with Old Tappan owing $1,517.76, Livingston

Food Corp. owing $160.32, and 70 Linden Food owing $166.20 in unpaid union

dues.

         33.   Livingston Food Corp. and 70 Linden Food’s breaches of the

Collective Bargaining Agreements are continuing violations, entitling the Union to

relief for the entire period the Defendants have failed to pay to the Union dues

deducted from the employees’ paychecks up through expiration of the Collective

Bargaining Agreements and/or entry of judgment in this matter, whichever occurs

first.

                           SECOND CAUSE OF ACTION
                            Unpaid Fund Contributions
                                 [29 USC § 1145]

         34.   Plaintiffs the Funds incorporate the allegations of Paragraphs 1 through

28, inclusive, as though set forth herein in full.

         35.   The Collective Bargaining Agreements and the Trust Agreements

require the Defendants to make timely payments of contributions to the Funds for

each employee covered by the Collective Bargaining Agreements with the Union,

in the manner specified in the Collective Bargaining Agreements, the Trust

                                            9
Case 2:19-cv-20007-WJM-MF Document 1 Filed 11/08/19 Page 10 of 13 PageID: 10




Agreements, and/or the rules and regulations of the respective Funds.

         36.   Each Defendant breached the terms of its respective Collective

Bargaining Agreement and the Trust Agreements by failing to timely pay

contributions that are owed to the Funds.

         37.   Pursuant to the provisions of the Collective Bargaining Agreements

and Trust Agreements, the Defendants are required to pay liquidated damages and

interest on unpaid contributions, plus attorneys’ fees and costs incurred by the

Funds in collecting the unpaid contributions.

         38.   The amount of delinquent contributions due and owing to the Funds,

collectively, as of October 16, 2019, is $64,934.50 plus interest and liquidated

damages.

         39.   Livingston Food Corp. and 70 Linden Food’s breaches of the

Collective Bargaining Agreements and the Trust Agreements are continuing

violations, entitling Plaintiffs, and each of them, to relief for the entire period the

Defendants have failed to pay contributions up through expiration of the Collective

Bargaining Agreements and/or entry of judgment in this matter, whichever occurs

first.




                                            10
Case 2:19-cv-20007-WJM-MF Document 1 Filed 11/08/19 Page 11 of 13 PageID: 11




                            THIRD CAUSE OF ACTION
                             Enforcement of Plan Terms
                               [29 USC § 1132(a)(3)]

         40.   Plaintiffs the Funds incorporate the allegations of Paragraphs 1 through

28 inclusive, as though set forth herein in full.

         41.   The Collective Bargaining Agreements and the Trust Agreements

require the Defendants to provide certain information to the Funds to ensure proper

accounting of contributions and crediting of service for purposes of determining

benefits.

         42.   The Defendants breached the terms of the Collective Bargaining

Agreements and the Trust Agreements by failing to provide the necessary and

required information to ensure proper accounting of the Funds.

         43.   Livingston Food Corp. and 70 Linden Food’s breaches of the

Collective Bargaining Agreement and the Trust Agreements are continuing

violations, entitling Plaintiffs, and each of them, to relief for the entire period the

Defendants have failed to pay contributions up through expiration of the Collective

Bargaining Agreements and/or entry of judgment in this matter, whichever occurs

first.

                               PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs pray for relief as follows:

                                            11
Case 2:19-cv-20007-WJM-MF Document 1 Filed 11/08/19 Page 12 of 13 PageID: 12




      1.       An order directing each of the Defendants to pay to the Union all

unpaid union dues deducted from the paychecks of those employees who authorized

such deductions;

      2.       An order directing each of the Defendants to pay to the Funds all

unpaid contributions due and owing;

      3.       An order directing each of the Defendants to provide to the Funds the

information necessary for proper accounting of contributions and credited service of

employees;

      4.       Interest on such unpaid contributions, pursuant to 29 U.S.C.

§1132(g)(2)(B), and as set forth in the respective Trust Agreements and/or rules and

regulations of the Funds;

      5.       The greater of interest or liquidated damages on such unpaid

contributions, pursuant to 29 U.S.C. §1132(g)(2)(C);

      6.       Reasonable attorneys’ fees and costs pursuant to 29 U.S.C.

§1132(g)(1);

      7.       An order enjoining Livingston Food Corp. and 70 Linden Food from

failing to timely pay to the Union dues deducted from employees’ payments;

      8.       An order enjoining Livingston Food Corp. and 70 Linden Food from

failing to timely pay contributions to each of the Funds that become due and owing

                                           12
Case 2:19-cv-20007-WJM-MF Document 1 Filed 11/08/19 Page 13 of 13 PageID: 13




in the future; and

      9.     Such other and proper relief that the Court deems appropriate.

Dated: November 8, 2019                       MURPHY ANDERSON PLLC

                                              /s/ Mark Hanna
                                              Mark Hanna
                                              Attorneys for Plaintiffs




                                         13
